IN THE COMMONWEALTH COURT OF PENNSYLVANIA

MFW Wine Co., LLC, A6 Wine            :
Company, and GECC2 LLC                :
d/b/a/ Bloomsday Cafe                 :
                      Petitioners     :
                                      :
           v.                         :   No. 251 M.D. 2020
                                      :
Pennsylvania Liquor Control Board,    :
                       Respondent     :



                                    ORDER

           NOW, this 7th day of May, 2020, it is hereby ordered that the

Memorandum Opinion filed on May 1, 2020 shall be designated OPINION rather

than MEMORANDUM OPINION, and it shall be reported.




                                      P. KEVIN BROBSON, Judge